Supplemental Decree
It appearing to the Court that its opinion herein of March 3, 1969, 394 U. S. 11, rejected every ground asserted by the State of Louisiana in support of its claim to rights in the area of the continental shelf hereinafter described, and that no issue as to said area is now pending before the Special Master appointed herein by order of May 19, 1969, 395 U. S. 901; and
It further appearing that substantial revenues derived from lands lying wholly within said area are now being held impounded by the United States pursuant to the parties' Interim Agreement of October 12, 1956, as amended, on file herein, and that there is no reason why the Court should not at this time enter a supple*389mental decree declaring the rights of the United States in the described area and terminating the obligation of the United States to hold impounded the revenues heretofore or hereafter derived from leases of lands lying wholly within the described area:
It Is Ordered, Adjudged and Decreed:
1. As against the defendant State of Louisiana and all persons claiming under it, the United States has exclusive rights to explore the area of the continental shelf lying more than one foot seaward of the line described in paragraph 3 hereof, and to exploit the natural resources of said area. The State of Louisiana is not entitled to any interest in such lands, minerals, or resources, and said State, its privies, assigns, lessees and other persons claiming under it are hereby enjoined from interfering with the rights of the United States in such lands, minerals, and resources.
2. All sums now held impounded by the United States under the Interim Agreement of October 12, 1956, as amended, derived from leases of lands lying wholly within the area referred to in paragraph 1 hereof are hereby released to the United States absolutely, and the United States is hereby relieved of any obligation under said agreement to impound any sums hereafter received by it from leases of lands lying wholly within said area.
3. The line referred to in paragraph 1 hereof is described by coordinates in the Louisiana Plane Coordinate System, South Zone, as follows:
X Y
BEGINNING AT . 27693S6.556 . .. 575649.806 .
BY STRAIGHT LINE TO. 2790257.937 . 526389.980 .
BY ARC CENTERED AT . 2779032.000 . 512013.000 .
TO . 2791384.930 . 525434.041 .
BY STRAIGHT LINE TO . 2793118.930 . 523838.041 .
BY ARC CENTERED AT . 2780766.000 . 510417.000 .
TO . 2794593.837 . 522312.804 .
BY STRAIGHT LINE TO . 2795886.837 . 520809.804 .
BY ARC CENTERED AT . 2782059.000 . 508914.000 .
TO . 2796579.124 . 519954.164 .
BY STRAIGHT LINE TO. 2799209.124 . 516495.164 .
*390BY ARC CENTERED AT . 2784689.000 . 505455.000
TO. 2800440.568 . 514653.224
BY STRAIGHT LINE TO 2804269.568 . 508096.224
BY ARC CENTERED AT . 2788518.000 . 498898.000
TO. 2804494.998 . 507698.840
BY STRAIGHT LINE TO 2806027.998 . 504915.840
BY ARC CENTERED AT . 2790051.000 . 496115.000
TO . 2807013.645 . 502822.304
BY STRAIGHT LINE TO 2808652.645 . 498677.304
BY ARC CENTERED AT . 2791690.000 . 491970.000
TO. 2809151.167 . 497245.118
BY STRAIGHT LINE TO 2812250.167 . 486987.118
BY ARC CENTERED AT 2794789.000 . 481712.000
TO. 2812519.378 . 485996.033
BY STRAIGHT LINE TO 2813932.378 . 480148.033
BY ARC CENTERED AT . 2796202.000 . 475864.000
TO. 2814261.901 . 478425.093
BY STRAIGHT LINE TO 2815268.901 . 471324.093
BY ARC CENTERED AT 2797209.000 . 468763.000
TO. 2815426.129 . 469687.898
BY STRAIGHT LINE TO 2815673.129 . 464822.898
BY ARC CENTERED AT . 2797456.000 . 463898.000
TO. 2815696.593 .... 463894.844
BY STRAIGHT LINE TO 2815695.593 . 458115.844
BY ARC CENTERED AT . 2797455.000 . 458119.000
TO . 2815656.660 . 456927.864
BY STRAIGHT LINE TO 2815268.660 . 450998.864
BY ARC CENTERED AT . 2797067.000 . 452190.000
TO. 2815170.804 .... 449960.314
BY STRAIGHT LINE TO 2813956.804 . 440103.314
BY ARC CENTERED AT . 2795853.000 . 442333.000
TO. 2813808.964 . 439123.233
BY STRAIGHT LINE TO . 2812677.964 . 432796.233
BY ARC CENTERED AT . 2794722.000 . 436006.000
TO . 2812418.508 ... . 431584.141
BY STRAIGHT LINE TO 2810956.508 425733.141
BY ARC CENTERED AT . 2793260.000 . 430155.000
TO . 2810698.968 . 424806.950
BY STRAIGHT LINE TO 2807853.968 . 415529.950
BY ARC CENTERED AT . 2790415.000 . 420878.000
TO . 2807571.652 . 414683.766
BY STRAIGHT LINE TO . 2805321.652 . 408451.766
BY ARC CENTERED AT . 2788165.000 . 414646.000
TO. 2805227.217 . 408196.195
BY STRAIGHT LINE TO 2803786.217 . 404384.195
BY ARC CENTERED AT . 2786724.000 . 410834.000
TO . 2803319.235 . 403263.173
BY STRAIGHT LINE TO 2799845.235 . 395648.173
BY ARC CENTERED AT . 2783250.000 . 403219.000
TO. 2798970.928 . 393968.505
*391BY STRAIGHT LINE TO 2795393.928 . 387889.505
BY ARO CENTERED AT 2779673.000 . 397140.000
TO . 2795310.866 . 387749.772
BY STRAIGHT LINE TO 2793559.866 . 384833.772
BY ARC CENTERED AT . 2777922.000 . 394224.000
TO. 2792248.791 . 382934.080
BY STRAIGHT LINE TO 2790813.791 . 381113.080
BY ARC CENTERED AT . 2776487.000 . 392403.000
TO . 2789360.151 . 379480.105
BY ARC CENTERED AT 2774670.000 . 390293.000
TO . 2788262.435 . 378128.916
BY STRAIGHT LINE TO . 2786553.159 . 375044.826
BY ARC CENTERED AT . 2770599.000 . 383887.000
TO . 2785045.121 . 372750.177
BY STRAIGHT LINE TO . 2783941.664 . 371318.828
BY STRAIGHT LINE TO 2783791.761 . 371061.536
BY ARC CENTERED AT . 2768031.000 . 380244.000
TO . 2780548.119 . 366975.957
BY STRAIGHT LINE TO 2775735.205 . 360552.955
BY ARC CENTERED AT 2761138.000 . 371491.000
TO. 2775111.280 . 359766.382
BY STRAIGHT LINE TO 2773031.020 . 357287.149
BY ARC CENTERED AT . 2757465.000 . 366796.000
TO. 2771721.145 . 355417.004
BY STRAIGHT LINE TO 2770633.235 . 354054.018
BY STRAIGHT LINE TO 2770504.786 . 353847.463
BY ARC CENTERED AT 2755015.000 . 363480.000
TO . 2767787.706 . 350457.818
BY STRAIGHT LINE TO 2761993.706 . 344774.818
BY ARC CENTERED AT 2749221.000 . 357797.000
TO. 2760702.849 . 343623.561
BY STRAIGHT LINE TO 2757790.849 . 341264.561
BY ARC CENTERED AT 2746309.000 . 355438.000
TO . 2756371.988 . 340224.338
BY STRAIGHT LINE TO 2773418.101 . 206994.932
BY ARC CENTERED AT 2755325.000 . 204680.000
TO. 2773307.767 . 201623.969
BY STRAIGHT LINE TO 2773160.767 . 200758.969
BY ARC CENTERED AT 2755178.000 . 203815.000
TO . 2773015.068 . 199999.475
BY STRAIGHT LINE TO 2772420.179 . 188058.433
BY ARC CENTERED AT 2754263.000 . 186316.000
TO . 2772345.899 . 183922.675
2771967.899 . 181066.675 BY STRAIGHT LINE TO
2753885.000 . 183460.000 BY ARC CENTERED AT
2766173.905 . 169980.310 TO .
2764758.905 . 168690.310 BY STRAIGHT LINE TO
2752470.000 182170.000 BY ARC CENTERED AT
167770.566 TO. 2763667.122 ..
137484.221 BY STRAIGHT LINE TO ... 2740620.854 ..
*392BY ARC CENTERED AT 2726105.000 . 148530.000
TO 2735648.943 . 132985.471
BY STRAIGHT LINE TO 2719764.466 . 115956.608
BY ARC CENTERED AT 2701773.000 . 118961.000
TO 2717763.031 . 110183.863
BY STRAIGHT LINE TO 2717662.031 . 109999.863
BY ARC CENTERED AT 2701672.000 . 118777.000
TO 2714989.110 . 106312.097
BY 2701104.000 . 118141.000 ARC CENTERED AT
TO 2714747.154 . 106033.830
BY STRAIGHT LINE TO 2714613.154 . 105882.830
BY ARC CENTERED AT 2700970.000 . 117990.000
TO 2712654.457 . 103983.120
BY ARC CENTERED AT 2699658.000 . 116782.000
TO 2699042.141 . 98551.807
BY STRAIGHT LINE TO 2614267.867 . 73928.355
BY ARC CENTERED AT 2609180.000 . 91445.000
TO 2597415.825 . 77505.006
BY STRAIGHT LINE TO 2595525.825 . 79100.006
BY ARC CENTERED AT 2607290.000 . 93040.000
TO 2589264.969 . 90244.022
BY STRAIGHT LINE TO 2573559.774 . 191491.823
BY STRAIGHT LINE TO . .. 2572517.559 . 191919.643
BY ARC CENTERED AT .... 2576174.000 . 209790.000
TO 2567199.659 . 193909.810
BY ARC CENTERED AT 2574890.000 . 210450.000
TO 2566471.962 . 194268.039
BY STRAIGHT LINE TO 2564468.949 . 194806.822
BY ARC CENTERED AT 2565940.000 . 212988.000
TO 2559750.152 . 195829.765
BY STRAIGHT LINE TO 2559111.844 . 196060.036
BY ARC CENTERED AT 2562149.000 . 214046.000
TO 2557271.764 . 196469.544
BY STRAIGHT LINE TO 2557018.765 . 196539.748
BY STRAIGHT LINE TO 2552324.142 . 197552.879
BY ARC CENTERED AT 2556172.000 . 215383.000
TO 2551363.075 . 197787.732
BY STRAIGHT LINE TO 2414966.738 . 172672.945
BY STRAIGHT LINE TO 2410270.288 . 168699.151
BY STRAIGHT LINE TO 2406006.195 . 164748.910
BY ARC CENTERED AT 2393610.000 . 178130.000
TO 2404971.660 . 163860.034
BY STRAIGHT LINE TO 2397194.660 157668.034
BY ARC CENTERED AT 2385833.000 . 171938.000
TO 2396858.180 . 157406.495
BY STRAIGHT LINE TO 2392712.390 154261.048
BY STRAIGHT LINE TO 2389824.019 . 151967.545
BY ARC CENTERED AT 2376485.000 . 164409.000
TO 2387438.051 . 149823.051
BY STRAIGHT LINE TO 2385828.051 . 148614.051
*393BY ARC CENTERED AT 2374875.000 . 163200.000
TO . 2382739.005 . 146741.669
BY STRAIGHT LINE TO 2382462.756 . 146609.674
BY STRAIGHT LINE TO 2379481.241 . 144717.970
BY ARC CENTERED AT 2369709.000 . 160120.000
TO . 2378912.544 . 144371.540
BY STRAIGHT LINE TO 2376898.544 . 143194.540
BY ARC CENTERED AT 2367695.000 . 158943.000
TO . 2374966.704 . 142214.534
BY STRAIGHT LINE TO 2373711.682 . 141668.989
BY ARC CENTERED AT 2364392.000 . 157349.000
TO . 2367742.517 . 139418.767
BY STRAIGHT LINE TO 2365248.314 . 138184.960
BY ARC CENTERED AT 2354070.000 . 152599.000
TO . 2349744.041 . 134878.805
BY STRAIGHT LINE TO 2348371.940 . 134393.582
BY STRAIGHT LINE TO 2346096.020 . 133533.975
BY ARC CENTERED AT 2339651.000 . 150598.000
TO . 2344530.100 . 133022.061
BY STRAIGHT LINE TO 2342882.004 . 132564.548
BY STRAIGHT LINE TO 2341883.034 . 132218.265
BY STRAIGHT LINE TO 2334774.627 . 129342.086
BY ARC CENTERED AT 2327933.000 . 146251.000
TO . 2333793.990 . 128977.667
BY STRAIGHT LINE TO 2328326.990 . 127122.667
BY ARC CENTERED AT 2322466.000 . 144396.000
TO . 2326958.626 . 126717.325
BY STRAIGHT LINE TO 2326905.790 . 126703.898
BY ARC CENTERED AT 2319608.000 . 143421.000
TO . 2324588.088 . 125873.409
BY STRAIGHT LINE TO 2322643.088 . 125321.409
BY ARC CENTERED AT 2317663.000 . 142869.000
TO . 2322367.586 . 125245.547
BY STRAIGHT LINE TO 2318606.586 . 124241.547
BY ARC CENTERED AT 2313902.000 . 141865.000
TO . 2314460.343 . 123632.954
BY STRAIGHT LINE TO 2312762.343 . 123580.954
BY ARC CENTERED AT 2312204.000 . 141813.000
TO . 2311215.315 . 123599.221
BY STRAIGHT LINE TO 2309557.315 . 123689.221
BY ARC CENTERED AT 2310546.000 . 141903.000
TO . 2308711.076 . 123754.934
BY ARC CENTERED AT 2300326.000 . 139954.000
TO . 2308388.131 . 123591.809
BY STRAIGHT LINE TO 2306600.131 . 122710.809
BY ARC CENTERED AT 2298538.000 . 139073.000
TO . 2302488.899 . 121265.428
BY STRAIGHT LINE TO 2299991.899 . 120711.428
BY ARC CENTERED AT 2296041.000 . 138519.000
TO . 2295410.988 . 120289.290
*394BY STRAIGHT LINE TO 2294513.988 . 120320.290
BY ARC CENTERED AT 2295144.000 . 138550.000
TO . 2288531.687 . 121550.101
BY STRAIGHT LINE TO 2287770.687 . 121846.101
BY ARC CENTERED AT 2294383.000 . 138846.000
TO . 2287412.160 . 121989.944
BY STRAIGHT LINE TO 2284138.223 . 122399.427
BY ARC CENTERED AT 2286402.000 . 140499.000
TO . 2283007.179 . 122577.102
BY STRAIGHT LINE TO 2277807.179 . 123562.102
BY ARC CENTERED AT 2281202.000 . 141484.000
TO . 2276614.048 . 123829.824
BY STRAIGHT LINE TO 2270161.048 . 125506.824
BY ARG CENTERED AT 2274749.000 . 143161.000
TO . 2267618.118 . 126372.023
BY STRAIGHT LINE TO 2263074.118 . 128302.023
BY ARC CENTERED AT 2270205.000 . 145091.000
TO .:. 2262735.940 . 128449.715
BY STRAIGHT LINE TO 2256980.940 . 131032.715
BY ARC CENTERED AT 2264450.000 . 147674.000
TO . 2255335.199 . 131874.012
BY STRAIGHT LINE TO 2251881.284 . 133866.529
BY STRAIGHT LINE TO 2250291.214 . 134590.217
BY STRAIGHT LINE TO 2229997.048 . 129637.207
BY STRAIGHT LINE TO 2228299.063 . 128761.074
BY ARC CENTERED AT 2219935.000 . 144971.000
TO . 2227466.216 . 128357.751
BY STRAIGHT LINE TO 2225677.216 . 127546.751
BY ARC CENTERED AT 2218146.000 . 144160.000
TO . 2222547.419 . 126458.397
BY STRAIGHT LINE TO 2219572.429 . 125718.680
BY STRAIGHT LINE TO 2212203.201 . 123742.459
BY STRAIGHT LINE TO 2203721.663 . 121100.023
BY ARC CENTERED AT 2198296.000 . 138515.000
TO . 2202940.874 . 120875.715
BY STRAIGHT LINE TO 2196974.874 . 119304.715
BY ARC CENTERED AT 2192330.000 . 136944.000
TO . 2195302.266 . 118947.198
BY STRAIGHT LINE TO 2189988.208 . 118069.554
BY STRAIGHT LINE TO 2188596.458 . 117772.421
BY ARC CENTERED AT 2184788.000 . 135611.000
TO . 2185155.886 . 117374.117
BY ARC CENTERED AT 2182166.000 . 135368.000
TO . 2181100.490 . 117158.554
BY STRAIGHT LINE TO 2179579.490 . 117247.554
BY ARC CENTERED AT 2180645.000 . 135457.000
TO . 2177978.852 . 117412.309
BY STRAIGHT LINE TO 2172699.849 . 117308.349
BY STRAIGHT LINE TO' 2171638.111 . 117082.068
BY ARC CENTERED AT 2167836.000 . 134922.000
*395TO . 2168752.572 . 116704.450
BY STRAIGHT LINE TO 2165393.572 . 116535.450
BY ARC CENTERED AT 2164477.000 . 134753.000
TO . 2161326.081 . 116786.616
BY STRAIGHT LINE TO 2160026.671 . 117014.505
BY STRAIGHT LINE TO 2156272.569 . 117354.955
BY ARC CENTERED AT 2157920.000 . 135521.000
TO . 2155033.394 . 117510.260
BY STRAIGHT LINE TO 2149319.763 . 118425.992
BY ARC CENTERED AT 2147751.000 . 136599.000
TO . 2149162.352 .... 118413.090
BY STRAIGHT LINE TO 2145000.352 . 118090.090
BY ARC CENTERED AT 2143589.000 . 136276.000
TO . 2143589.000 . 118035.407
BY STRAIGHT LINE TO 2139529.000 . 118035.407
BY ARC CENTERED AT 2139529.000 . 136276.000
TO . 2137974.807 . 118101.740
BY STRAIGHT LINE TO 2136687.713 . 118211.811
BY STRAIGHT LINE TO 2132677.620 118549.888
BY ARC CENTERED AT 2134210.000 . 136726.000
TO . 2130789.620 . 118808.962
BY STRAIGHT LINE TO 2129668.620 . 119022.962
BY ARC CENTERED AT 2133089.000 . 136940.000
TO . 2126158.210 . 120067.437
BY STRAIGHT LINE TO 2122636.540 . 121514.043
BY STRAIGHT LINE TO 2122090.600 . 121683.588
BY STRAIGHT LINE TO 2118739.612 . 122394.088
BY ARC CENTERED AT 2122523.000 . 140238.000
TO . 2114775.806 . 123724.363
BY STRAIGHT LINE TO 2111081.806 . 125457.363
BY ARC CENTERED AT 2118829.000 . 141971.000
TO . 2108033.001 . 127268.427
BY STRAIGHT LINE TO 2107269.001 127829.427
BY ARC CENTERED AT 2118065.000 . 142532.000
TO . 2103682.105 . 131313.642
BY STRAIGHT LINE TO 2103291.338 . 131814.638
BY STRAIGHT LINE TO 2063551.901 . 176572.248
BY ARC CENTERED AT 2075295.000 . 190530.000
TO . 2059950.518 . 180667.643
BY ARC CENTERED AT 2071131.000 . ... 195080.000
TO . 2058843.067 . 181599.424
BY ARC CENTERED AT 2062055.000 . 199555.000
TO . 2057133.878 . 181990.781
BY STRAIGHT LINE TO 2053778.878 . 182930.781
BY ARC CENTERED AT 2058700.000 . 200495.000
TO . 2053474.211 . 183019.006
BY STRAIGHT LINE TO 2052967.358 . 183053.121
BY STRAIGHT LINE TO 2051871.023 . 183006.136
BY ARC CENTERED AT 2051090.000 . 201230.000
TO . 2050844.853 . 182991.054
*396BY STRAIGHT LINE TO 2048984.853 . 183016.054 .
BY ARC CENTERED AT 2049230.000 . 201255.000 .
TO . 2048033.279 . 183053.706 .
BY STRAIGHT LINE TO 2044865.110 . 183262.011 .
BY STRAIGHT LINE TO 2041482.009 . 183446.456 .
BY ARC CENTERED AT 2042475.000 . 201660.000 .
TO. 2037472.505 . 184118.784 .
BY STRAIGHT LINE TO 2033138.620 . 185354.743 .
BY STRAIGHT LINE TO 2032933.709 . 185387.056 .
BY ARC CENTERED AT 2035775.000 ... . 203405.000 .
TO . 2029790.979 . 186173.902 .
BY STRAIGHT LINE TO 2027400.979 . 187003.902 .
BY ARC CENTERED AT 2033385.000 . 204235.000 .
TO . 2026833.971 . 187211.391 .
BY STRAIGHT LINE TO 2023509.988 _ 188490.527 .
BY STRAIGHT LINE TO 2020958.847 . 189326.687 .
BY ARC CENTERED AT 2026640.000 . ... 206660.000 .
TO. 2019189.740 . 190010.289 .
BY STRAIGHT LINE TO 20.16613.211 . 191163.211 .
BY STRAIGHT LINE TO 2015795.894 . 191414.427 .
BY ARC CENTERED AT 2021155.000 . 208850.000 .
TO. 2013823.478 . 192147.664 .
BY STRAIGHT LINE TO 2010121.478 . 193772.664 .
BY ARC CENTERED AT 2017453.000 .... 210475.000 .
TO . 2007660.073 . 195086.114 .
BY STRAIGHT LINE TO 2006450.073 . 195856.114 .
BY ARC CENTERED AT 2016243.000 . 211245.000
TO . 2002812.039 . 198902.856
BV STRAIGHT LINE TO 2001329.365 . 200516.331 .
BY STRAIGHT LINE TO 1998627.524 . 203118.747
BY STRAIGHT LINE TO 1996876.875 . ... 204647.104 .
BY ARG CENTERED AT 2008873.000 . . 218388.000 .
TO. 1994484.382 . 207176.983 .
BY STRAIGHT LINE TO 1993669.382 . 208222.983 .
BY ARC CENTERED AT 2008058.000 . . . . 219434.000 .
TO. 1992024.459 . 210736.599 .
BY STRAIGHT LINE TO 1991723.504 .... 211291.404 .
BY STRAIGHT LINE TO 1991392.007 . . . . 211653.006
BY STRAIGHT LINE TO 1987526.734 . 215291.902
BY ARC CENTERED AT 2000030.000 . . . 228573.000
TO. 1985880.690 . 217061.430 .
BY STRAIGHT LINE TO 1984418.690 . 218858.430 .
BY ARC CENTERED AT 1998568.000 230370.000 .
TO . 1982725.876 . 221328.633 .
BY STRAIGHT LINE TO 1981279.040 . 223863.752 .
BY ARC CENTERED AT 1987818.000 . 240892.000 .
TO . 1978538.859 . 225187.963 .
BY STRAIGHT LINE TO 1913512.136 .... 252159.733 .
BY ARC CENTERED AT 1914373.000 . 270380.000
TO . 1902085.015 . . . 256899.471
*397BY STRAIGHT LINE TO. 1899965.772 . 257778.490
BY ARC CENTERED AT 1896827.000 . 275747.000 .
TO . 1895099.636 . 257588.381 .
BY ARC CENTERED AT 1882306.000 . 270590.000 .
TO . 1867537.422 . 259884.472 .
BY ARC CENTERED AT 1872418.000 . 277460.000 .
TO . 1858533.650 . 265630.205 .
BY ARC CENTERED AT 1843467.000 . 275912.000 .
TO . 1848728.806 258446.816 .
BY ARC CENTERED AT 1835344.000 . 270839.000 .
TO . 1842206.261 . 253938.450 .
BY STRAIGHT LINE TO 1840881.261 . 253400.450 .
BY ARC CENTERED AT 1834019.000 . 270301.000 .
TO . 1817313.904 . 262975.771 .
BY STRAIGHT LINE TO 1816821.904 . 264097.771 .
BY ARC CENTERED AT 1833527.000 . 271423.000 .
TO . 1815531.092 . 274400.671 .
BY ARC CENTERED AT 1820994.000 . 291804.000 .
TO . 1808996.684 . 278064.144 .
BY ARC CENTERED AT 1809845.000 . 296285.000 .
TO . 1792971.196 . 289357.232 .
BY ARC CENTERED AT 1791584.000 . 307545.000 .
TO . 1773422.454 .... 305848.689 .
BY ARC CENTERED AT 1783067.000 . 321331.000 .
TO . 1771283.720 . 307407.152 .
BY ARC CENTERED AT 1782391.000 . 321876.000 .
TO. 1769316.873 . 309156.470 .
BY ARC CENTERED AT 1778769.000 324757.000 .
TO . 1763171.778 . 315299.416 .
BY ARC CENTERED AT 1763190.000 . . 333540.000 .
TO . 1762008.035 . 315337.742 .
BY STRAIGHT LINE TO 1761238.035 . 315387.742 .
BY ARC CENTERED AT 1762420.000 . 333590.000 .
TO . 1761003.510 . 315404.490 .
BY ARC CENTERED AT 1758630.000 333490.000 .
TO . 1751584.928 . 316664.834 .
BY STRAIGHT LINE TO 1749526.738 .... 316597.235 .
BY STRAIGHT LINE TO 1745677.439 316238.492 .
BY STRAIGHT LINE TO 1741756.932 . 315744.746 .
BY STRAIGHT LINE TO 1738097.906 .. . 314155.450 .
BY ARC CENTERED AT 1730831.000 . 330886.000 .
TO . 1737269.265 . 313819.425 .
BY STRAIGHT LINE TO 1733961.536 . 312571.604 .
BY STRAIGHT LINE TO 1733064.913 . 312109.811 .
BY ARC CENTERED AT 1724713.000 . 328326.000 .
TO . 1729983.294 . 310863.376
BY STRAIGHT LINE TO 1729556.701 .. . 310734.628 .
BY STRAIGHT LINE TO 1727510.374 . ... 309315.183
BY ARC CENTERED AT 1717114.000 . 324303.000 .
TO . 1726647.410 .. .. 308752.009 .
*3981721462.901 BY STRAIGHT LINE TO. 305573.687
1721351.205 BY STRAIGHT LINE TO. 305467.060
1708756.000 BY ARC CENTERED AT. 318661.000
1715564.505 TO . 301738.722
1713598.505 BY STRAIGHT LINE TO. 300947.722
BY ARC CENTERED AT . 1706790.000 317870.000
TO . 1711470.692 300240.186
BY STRAIGHT LINE TO. 1707760.692 299255.186
BY ARC CENTERED AT . 1703080.000 316885.000
TO . 1706764.569 299020.421
BY STRAIGHT LINE TO. 1704364.569 298525.421
BY ARC CENTERED AT . 1700680.000 316390.000
TO . 1702465.472 298237.002
BY STRAIGHT LINE TO. 1698144.472 297812.002
BY ARC CENTERED AT . 1696359.000 315965.000
TO . 1696238.714 297724.804
BY STRAIGHT LINE TO. 1692447.714 297749.804
BY ARC CENTERED AT 1692568.000 315990.000
TO . 1691302.392 297793.367
BY STRAIGHT LINE TO 1688714.392 297973.367
BY ARC CENTERED AT 1689980.000 316170.000
TO . 1687709.313 298071.292
BY STRAIGHT LINE TO 1684999.313 298411.292
BY ARC CENTERED AT 1687270.000 316510.000
TO. 1683392.698 298686.259
BY STRAIGHT LINE TO 1674667.698 300584.259
BY ARC CENTERED AT. 1678545.000 318408.000
TO . 1674182.260 300696.825
BY STRAIGHT LINE TO . ... 1670983.260 301484.825
BY ARC CENTERED AT ....... 1675346.000 319196.000
TO . 1670472.396 301618.537
BY STRAIGHT LINE TO. 1666144.396 302818.537
BY ARC CENTERED AT . ... 1671018.000 320396.000
TO . 1665216.208 303102.694
BY STRAIGHT LINE TO. 1663698.256 303611.957
BY STRAIGHT LINE TO. 1662427.081 303960.024
BY STRAIGHT LINE TO. 1661678.585 304151.016
BY STRAIGHT LINE TO . ... 1659494.422 304615.679
BY ARC CENTERED AT . 1663290.000 322457.000
TO . 1659476.114 304619.584
BY STRAIGHT LINE TO. 1658119.984 304909.541
BY ARC CENTERED AT . 1658887.000 323134.000
TO . 1656353.874 305070.155
BY ARC CENTERED AT. 1655896.000 323305.000
TO . 1652649.679 305355.609
BY STRAIGHT LINE TO 1650183.679 305801.609
BY ARC CENTERED AT 1653430.000 323751.000
TO. 1648634.766 306151.995
BY STRAIGHT LINE TO 1647050.638 306583.626
BY ARC CENTERED AT 1649308.000 324684.000
*399TO . 1643681.190 . 307332.970
BY STRAIGHT LINE TO . 1636292.049 .... 308606.828
BY STRAIGHT LINE TO . 1627130.174 . .. 309806.774
BY STRAIGHT LINE TO . 1620756.645 . 310390.406
BY ARC CENTERED AT . 1622420.000 . ... 328555.000
TO . 1619894.970 . 310490.021
BY STRAIGHT LINE TO . 1614564.970 .... 311235.021
BY ARC CENTERED AT . 1617090.000 .. . . 329300.000
TO . 1613147.762 . 311490.508
BY STRAIGHT LINE TO . 1611814.388 . 311591.352
BY ARC CENTERED AT . 1613190.000 . 329780.000
TO . 1609959.518 . 311827.752
BY STRAIGHT LINE TO . 1606069.518 .... 312527.752
BY ARC CENTERED AT . 1609300.000 . 330480.000
TO . 1604701.693 . 312828.518
BY STRAIGHT LINE TO . 1604290.346 . . . 312866.444
BY ARC CENTERED AT . 1605965.000 .. .. 331030.000
TO . 1601324.800 . 313389.485
BY STRAIGHT LINE TO . 1601195.452 .. .. 313403.353
BY ARC CENTERED AT . 1603140.000 . . . 331540.000
TO . 1598672.218 . . 313855.030
BY STRAIGHT LINE TO . 1596369.924 . . . 314436.662
BY STRAIGHT LINE TO . 1596179.536 ... . 314483.099
BY STRAIGHT LINE TO . 1592424.426 .... 315063.358
BY ARC CENTERED AT . 1595210.000 . . 333090.000
TO . 1591478.647 . . 315235.134
BY ARC CENTERED AT . 1594075.000 . . 333290.000
TO . 1589693.705 . . . 315583.406
BY ARC CENTERED AT . 1593010.000 333520.000
TO . 1589432.725 315633.627
BY STRAIGHT LINE TO . 1588107.725 . . 315898.627
BY ARC CENTERED AT . 1591685.000 . . . 333785.000
TO . 1585928.488 . . 316476.568
BY STRAIGHT LINE TO . 1584286.461 .. . 317022.681
BY STRAIGHT LINE TO . 1582201.158 . . 317563.459
BY ARC CENTERED AT . 1586780.000 . ... 335220.000
TO . 1581595.826 .. 317731.616
BY STRAIGHT LINE TO . 1576265.826 . 319311.616
BY ARC CENTERED AT . 1581450.000 .. . 336800.000
TO . 1575360.430 .. . 319605.920
BY STRAIGHT LINE TO . 1570080.430 .... 321475.920
BY ARC CENTERED AT . 338670.000 1576170.000 .
TO . 321544.746 1569889.483
BY STRAIGHT LINE TO 323209.746 1565349.483
BY ARC CENTERED AT . 340335.000 1571630.000
TO . 323991.794 1563529.454
BY STRAIGHT LINE TO . 324202.438 1563104.470 .
BY STRAIGHT LINE TO 324993.694 1561073.459 .
BY ARC CENTERED AT 341990.000 1567695.000 .
TO . 326019.699 1558882.014 .
*400BY STRAIGHT LINE TO 1558878.845 . 326020.658
BY ARC CENTERED AT 1564160.000 . 343480.000
TO . 1556225.264 . 327055.652
BY STRAIGHT LINE TO 1556065.664 . 327132.756
BY STRAIGHT LINE TO 1553511.012 . 327893.991
BY ARO CENTERED AT 1558720.000 . 345375.000
TO .!. 1551769.032 . 328510.740
BY STRAIGHT LINE TO 1549575.133 . 329415.002
BY ARC CENTERED AT 1553840.000 . 347150.000
TO . 1546080.537 . 330642.124
BY STRAIGHT LINE TO 1543910.537 . 331662.124
BY ARC CENTERED AT 1551670.000 . 348170.000
TO . 1541402.425 . 333093.656
BY STRAIGHT LINE TO 1540010.551 . 333646.129
BY ARC CENTERED AT 1546740.000 . 350600.000
TO . 1537926.517 . 334629.973
BY STRAIGHT LINE TO 1531757.270 . 337418.384
BY ARC CENTERED AT 1539270.000 . 354040.000
TO . 1530263.411 . 338178.077
BY STRAIGHT LINE TO 1527498.411 . 339748.077
BY ARC CENTERED .AT 1536505.000 . 355610.000
TO . 1526511.279 . 340350.748
BY STRAIGHT LINE TO 1526495.252 . 340356.351
BY ARC CENTERED AT 1532515.000 . 357575.000
TO . 1523958.793 . 341465.669
BY ARC CENTERED AT 1531240.000 . 358190.000
TO . 1522812.853 . 342012.780
BY STRAIGHT LINE TO 1516478.301 . 345312.618
BY STRAIGHT LINE TO 1505571.538 . 350398.247
BY ARC CENTERED AT 1513280.000 . 366930.000
TO . 1504778.049 . 350791.968
BY STRAIGHT LINE TO 1493968.049 . 356486.968
BY ARC CENTERED AT 1502470.000 . 372625.000
TO . 1493740.316 .356609.013
BY STRAIGHT LINE TO 1488240.052 . 359606.990
BY STRAIGHT LINE TO 1483854.587 . 361809.134
BY ARC CENTERED AT 1492040.000 . 378110.000
TO . 1483320.003 . 362088.736
BY STRAIGHT LINE TO 1481463.717 . 363099.069
BY STRAIGHT LINE TO 1472522.370 . 367321.496
BY STRAIGHT LINE TO 1464631.664 . 370388.555
BY ARC CENTERED AT 1471240.000 . 387390.000
TO . 1464432.797 . 370467.198
BY STRAIGHT LINE TO 1461367.007 . 371700.413
BY STRAIGHT LINE TO 1455040.915 . 373829.471
BY STRAIGHT LINE TO 1449141.552 . 375497.695
BY ARC CENTERED AT 1454105.000 . 393050.000
TO . 1447393.776 . 376088.906
BY STRAIGHT LINE TO 1443223.776 . 377738.906
BY ARC CENTERED AT 1449935.000 . 394700.000
*401TO . 1442769.075 . 377925.950
BY STRAIGHT LINE TO 1437906.346 . 380003.323
BY STRAIGHT LINE TO 1435141.472 . 381047.641
BY STRAIGHT LINE TO 1431147.160 . 382502.176
BY ARC CENTERED AT 1431465.000 . 400740.000
TO . 1426148.360 . 383291.431
BY STRAIGHT LINE TO 1423703.360 . 384036.431
BY ARC CENTERED AT 1429020.000 . 401485.000
TO . 1421665.109 . 384792.942
BY STRAIGHT LINE TO 1421218.470 . 384903.464
BY ARC CENTERED AT 1425600.000 . 402610.000
TO . 1417427.962 . 386302.424
BY STRAIGHT LINE TO 1411695.359 . 388053.764
BY STRAIGHT LINE TO 1406674.661 . 389J.81.191
BY STRAIGHT LINE TO 1400158.431 . 390267.229
BY STRAIGHT LINE TO 1395814.598 . 390680.732
BY STRAIGHT LINE TO 1390918.652 . 390971.488
BY ARC CENTERED AT 1392000.000 . 409180.000
TO . 1390574.806 . 390995.170
BY STRAIGHT LINE TO 1386957.975 . 390976.807
BY STRAIGHT LINE TO 1385797.206 . 390941.712
BY STRAIGHT LINE TO 1383281.102 . 390515.548
BY ARC CENTERED AT 1380235.000 . 408500.000
TO . 1382826.840 . 390444.486
BY STRAIGHT LINE TO 1380530.215 . 390114.809
BY STRAIGHT LINE TO 1379792.836 . 389886.779
BY ARC CENTERED AT 1363392.000 . 397870.000
TO . 1364287.995 . 379651.426
BY STRAIGHT LINE TO 1363311.995 . 379603.426
BY ARC CENTERED AT 1362416.000 . 397822.000
TO . 1348021.258 . 386618.846
BY STRAIGHT LINE TO 1347740.102 . 386685.385
BY STRAIGHT LINE TO 1339580.030 . 387874.310
BY STRAIGHT LINE TO 1332310.668 . 388693.581
BY STRAIGHT LINE TO 1328040.717 . 388886.344
BY STRAIGHT LINE TO 1323345.435 . 388897.040
BY STRAIGHT LINE TO 1318623.382 . 388813.567
BY STRAIGHT LINE TO 1313960.559 . 388548.345
BY STRAIGHT LINE TO 1309176.109 . 388113.641
BY STRAIGHT LINE TO 1299212.104 . 386971.530
BY STRAIGHT LINE TO 1294263.747 . 386188.550
BY ARC CENTERED AT 1291413.000 . 404205.000
TO . 1293947.880 . 386141.401
BY STRAIGHT LINE TO 1288688.880 . 385403.401
BY ARC CENTERED AT 1286154.000 . 403467.000
TO . 1288273.366 . 385349.949
BY STRAIGHT LINE TO 1282879.366 . 384718.949
BY ARC CENTERED AT 1280760.000 . 402836.000
TO . 1282342.694 . 384664.200
BY STRAIGHT LINE TO 1277049.694 . 384203.200
*402BY ARC CENTERED AT 1275467.000 . . 402375.000
TO . 1276973.676 . 384196.739
BY STRAIGHT LINE TO 1266567.571 . 383334.246
BY STRAIGHT LINE TO 1261753.853 382854.687
BY STRAIGHT LINE TO 1256844.970 382176.061
BY STRAIGHT LINE TO 1252081.894 . 381444.329
BY STRAIGHT LINE TO 1247119.827 . 380488.609
BY ARC CENTERED AT 1243670.000 . 398400.000
TO . 1246625.928 380400.508
BY STRAIGHT LINE TO 1243865.458 . 379947.175
BY STRAIGHT LINE TO 1240510.889 . 379144.329
BY STRAIGHT LINE TO 1238894.264 ... . 378640.306
BY STRAIGHT LINE TO 1234691.701 . 377218.487
BY ARC CENTERED AT 1228846.000 . 394497.000
TO. 1233981.468 . 376994.252
BY ARC CENTERED AT 1225768.000 . 393281.000
TO. 1230677.055 . 375713.405
BY STRAIGHT LINE TO 1229077.217 . 374979.877
BY ARC CENTERED AT 1219065.000 .... 390227.000
TO. 1227370.800 . . .. 373987.144
BY STRAIGHT LINE TO 1226184.927 . 373380.635
BY STRAIGHT LINE TO 1227213.819 . 367277.089
BY ARC CENTERED AT 1209227.000 . 364245.000
TO. 1214917.815 . ... 346914.857
BY STRAIGHT LINE TO 1213303.815 . 346384.857
4. Pending further order of the Court or agreement of the parties, leases of lands lying partly within the area above described and partly landward of that area shall be in no way affected by anything contained in this decree, and revenues derived from such leases shall remain subject to impoundment under the Interim Agreement of October 12, 1956, as amended, in the same manner as heretofore.
5. The Court retains jurisdiction to entertain such further proceedings, enter such orders and issue such writs as may from time to time be deemed necessary or advisable to give proper force and effect to its previous orders or decrees herein or to this decree or to effectuate the rights of the parties in the premises.